UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6588


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENDERSON L. HINTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.      Terrence W.
Boyle, District Judge. (2:06-cr-00015-BO-1; 2:11-cv-00016-BO)


Submitted:   July 18, 2013                 Decided:   July 23, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henderson L. Hinton, Appellant Pro Se.  Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Michael Gordon James, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Henderson Hinton seeks to appeal the district court’s

orders denying relief on his Fed. R. Civ. P. 15(c) motion to

amend    his    28    U.S.C.A.    § 2255      (West      Supp.     2013)   motion,      and

denying his Fed. R. Civ. P. 60(b)(6) motion.                           Because Hinton’s

motions did not directly attack his conviction or sentence, but

rather sought to correct an alleged defect in the collateral

review process itself, they constituted true Rule 15(c) and Rule

60(b)(6) motions under United States v. Winestock, 340 F.3d 200,

207 (4th Cir. 2003).            To appeal the orders, however, Hinton must

establish entitlement to a certificate of appealability.                                See

Reid v. Angelone, 369 F.3d 363, 368 (4th Cir. 2004).

               A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief   on     the    merits,    a   prisoner         satisfies    this   standard      by

demonstrating         that     reasonable        jurists    would       find   that     the

district       court’s    assessment     of       the    constitutional        claims    is

debatable      or     wrong.     Slack   v.       McDaniel,      529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is     debatable,      and   that       the    motion   states    a   debatable



                                             2
claim of the denial of a constitutional right.              Slack, 529 U.S.

at 484-85.

           We have independently reviewed the record and conclude

that Hinton has not made the requisite showing.             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                We

dispense     with    oral   argument   because     the    facts   and   legal

contentions    are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                       3